Van Kirk, J. (dissenting):
The relator complains of the collection of the recording tax on the $250,000 mortgage. This tax is upon the mortgage, not upon any indebtedness whose payment is secured by the mortgage. The indebtedness recited in the mortgage is the measure of the tax. The tax is payable when the mortgage is recorded; its payment is a condition precedent to the recording. This mortgage was recorded; the tax was then legally due. The mortgage was a live, valid instrument when recorded. The execution and recording of the consolidation mortgage or agreement, however, soon after the $250,000 mortgage was recorded, cannot render illegal the tax *102thereon; nor can it render that -which was a valid mortgage no mortgage.
McCann, J., concurs.
Determination of the State Tax Commission, so far as it determines that a mortgage tax of $1,250 became due and payable upon the recording of the mortgage for $250,000, is annulled, and in all other respects confirmed.